DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milton et al. (US 2016/0170097).

Referring to claim 1, Milton et al. discloses an ophthalmic device comprising: a first optical element(1503 defining ILC3, Fig. 28 paragraph 170) comprising: 
a first alignment sidewall disposed about a first optic zone of the first optical element(portion of substrate 1503 disposed radially outward of the optical zone Fig. 28-29); 
a blend zone disposed in the first alignment sidewall(slot extending between 1504 and curved portion Fig. 28) and shaped to transition the first alignment sidewall from a ridge of the first alignment sidewall to a surface of the first optic zone(transition from raised region 1504 to curved portion of substrate surrounding the optical zone, Fig. 28 paragraph 170) to form a pathway through the first alignment sidewall(radially defining pathway for ITO coating Fig. 29); and
a first conductive layer being optically transmissive disposed on the surface of the first optic zone and extending through the pathway of the blend zone(ITO coating on anterior surface of ILC3, Fig. 29, indium tin oxide coating to form transparent conductive coating paragraph 153); and 
a second optical element(substrate 1502, Fig. 28 paragraph 170) comprising: 
a second alignment sidewall disposed about a second optic zone of the second optical element(portion of substrate 1502 disposed radially outward of the optical zone Fig. 28-29) and shaped to cooperatively couple with the first alignment sidewall (substrate 1502 arranged to slot into the raised region on substrate 1503, Fig. 28 paragraph 170) to align a first optical axis of the first optical element with a second optical axis of the second optical element (central axis of lenses are centralized, Fig. 28, paragraph 172).

Referring to claim 2, Milton et al. discloses a second conductive layer being optically transmissive disposed on a surface of the second optic zone facing the first optical element(ITO coating on posterior surface of ILC2, Fig. 29, indium tin oxide coating to form transparent conductive coating, paragraph 153).

Referring to claim 4, Milton et al. discloses wherein the blend zone is rotationally asymmetric with respect to the first optical axis(Fig. 29 shows portion of slot comprising coating asymmetric with portion of slot with no coating).
Referring to claim 6, Milton et al. discloses wherein the first optical element further comprises a first conductive tab disposed at a periphery of the first optical element in electrically conductive communication with the first conductive layer(paragraph 170-171).

Referring to claim 7, Milton et al. discloses wherein the second optical element comprises a mating blend zone shaped to cooperatively couple with the blend zone when the first alignment sidewall and the second alignment sidewall are cooperatively coupled(straight portion of substrate 1502 configured to slot into 1504 of substrate 1502, Fig. 26 paragraph 170).
Referring to claim 10, Milton et al. discloses wherein the second alignment sidewall is shaped to nest within the first alignment sidewall when the first alignment sidewall and the second alignment sidewall are cooperatively coupled(Fig. 28).
Referring to claim 11, Milton et al. discloses wherein the second optical element further comprises a second blend zone disposed in the second alignment sidewall(straight portion of substrate 1502 configured to slot into 1504 of substrate 1502, Fig. 28, paragraph 170) and shaped to transition the second alignment sidewall from a ridge of the second alignment sidewall to a surface of the second optic zone(transition from pointed lateral edge to curved portion of substrate surrounding the optical zone, Fig. 28, paragraph 170) to form a pathway through the second alignment sidewall(radially defining pathway to ITO coating, Fig. 29), and wherein the second conductive layer is disposed on and extending through the pathway of the second blend zone and disposed on the second optic zone(ITO coating, Fig. 29).
Referring to claim 12, Milton et al. discloses wherein the first optical element further comprises a second mating blend zone (top connection tab portion 1605, Fig. 29, paragraph 171) shaped to cooperatively couple with the second blend zone when the first alignment sidewall and the second alignment sidewall are cooperatively coupled(for receiving 1603 and 1604, Fig. 29 paragraph 171).
Referring to claim 13, Milton et al. discloses wherein the second optical element further comprises a second conductive tab disposed at a periphery of the second optical element in electrically conductive communication with the second conductive layer(lateral edge of 1604 for connection to 1605 to provide electric potential to the central electrodes, paragraph 171, Fig. 29).
Referring to claim 14, Milton et al. discloses wherein the first optical element and the second optical element define a cavity disposed between the first optical element and the second optical element when the first alignment sidewall and the second alignment sidewall are cooperatively coupled (liquid crystal cavities contained between the surfaces of 1501/1502 and 1502/1503 paragraph 170).
Referring to claim 15, Milton et al. discloses a liquid crystal disposed in the cavity(liquid crystal cavities contained between the surfaces of 1501/ 1502, and 1502/1503; paragraph 170).
Referring to claim 16, Milton et al. discloses a first insulating layer disposed on the first conductive layer and a second insulating layer disposed on the second conductive layer, wherein the first insulating layer and the second insulating layer are shaped to electrically isolate the first conductive layer from the second conductive layer(providing uniform separation while maintaining electrical insulation use a uniform covering of a phot-curable insulator, such as SU-8 2000 for example, over the whole device, paragraph 168).
Referring to claim 17, Milton et al. discloses a third optical element shaped to couple with the second optical element to define a second cavity disposed between the second optical element and the third optical element(liquid crystal cavities contained between the surfaces of 1501/1502, and 1502/1503, paragraph 170).
Referring to claim 18, Milton et al. discloses a method of assembling an ophthalmic device (paragraphs 170-172) comprising: aligning a blend zone(slot extending between 1504 and curved portion, Fig. 28) disposed in an alignment sidewall of a first optical element(slot disposed in portion of substrate 1503 disposed radially outward of the optical zone, Fig. 28-29) shaped to transition the first alignment sidewall from a ridge of the first alignment sidewall to a surface of a first optic zone of the first optical element(transition from raised region 1504 to curved portion of substrate surrounding the optical zone, Fig. 28, paragraph 170) with a mating blend zone(straight portion of substrate 1502 configured to slot into 1504 of substrate 1502, Fig. 26 paragraph 170) disposed in an alignment sidewall of a second optical element shaped to transition the second alignment sidewall from a ridge of the second alignment sidewall to a surface of a second optic zone of the second optical element; and cooperatively coupling the alignment sidewall of the first optical element with the alignment sidewall of the second optical element to align an optical axis of the first optical element with an optical axis of the second optical element(substrate 1502 arranged to slot into he raised region on substrate 1503, Fig. 28, paragraph 170), central axis of lenses are centralized, Fig. 28 paragraph 172).
Referring to claim 19, Milton et al. discloses wherein the first optical element and the second optical element define a cavity disposed between the first optical element and the second optical element when the first alignment sidewall and the second alignment sidewall are cooperatively coupled(liquid crystal cavities contained between the surfaces of 1501/1502 and 1502/1503, paragraph 170), the method further comprising providing a liquid crystal into the cavity(paragraph 170).
Referring to claim 20, Milton et al. discloses wherein cooperatively coupling the first alignment sidewall with the second alignment sidewall places a conductive layer being optically transmissive and disposed on the first optic zone and in a pathway defined by the blend zone in conductive communication with a power source(using the raised ridge on 1504 to provide electrical contacts to top of 1501, 1601 connects to 1605 to provide the same electrical potential to each electrode, paragraph 170, electronics contained on 1606 may include a supercapacitor, small batter, antenna RC circuit or another method of powering the lens and connections to the tabs using a conductive material, paragraph 171).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al., alone. 
Referring to claim 3, Milton et al. disclose the use of Control elements (paragraph 117-118). Milton discloses that the focal power is controllable via a voltage applied across the liquid crystal layer [0102]. 
Milton et al. lacks the term computer or controller comprising logic that when executed by the controller causes the ophthalmic device to perform operations comprising: applying a voltage to the first conductive layer and the second conductive layer, thereby changing an optical power of the ophthalmic device; however, computers are well know devices utilized to control applied voltages. 
It would have been obvious to a person of ordinary skill in the art to provide a controller that performs the functions of applying a voltage to the first conductive layer and the second conductive layer, thereby changing an optical power of the ophthalmic device in order to allow for improved optical power control.
Referring to claim 8, Milton et al. discloses the blend zone has an arc length relative to the optical axis (Fig. 28) and wherein the mating blend zone has an arc length relative to the second optical axis(Fig. 28).
Milton et al. lacks a detailed description of the arc lengths of the mating blend zone and the blend zone being different. 
However, it would have been obvious to a person of ordinary skill in the art to have the arc lengths of the blend zones be different in order to allow the optic elements to align properly to provide appropriate vision correction to the patient by reducing the chances of unwanted blur. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. in view of Volk (US 2008/0123049).

Referring to claim 5, Milton et al. teaches in  different embodiment an outer portion of the lens having a curvature continuous with a curvature of an optic zone (Fig. 2). 
Milton et al. lacks a detailed description of wherein a central portion of the blend zone is curvature continuous with a curvature of the first optic zone.
Volk teaches a multi-layer multifocal lens in the same field of endeavor that comprises layered and blended lens sections that have continuous curvature in order to eliminate the visibility of the joining areas(paragraph 2).
It would have been obvious to a person of ordinary skill in the art to provide the lens of Milton et al. to have the central portion of the blend zone have a continuous curvature with a curvature of the first optic zone as taught in Volk in order to provide smooth transitions between regions of the lens. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. in view of Pugh et al. (US 2010/0109175).

Referring to claim 9, Milton et al. lacks a detailed description of wherein the first alignment sidewall has an angle relative to the first optical axis in a range of about 2° to about 15°.
Pugh et al. disclose an ophthalmic lens (100) in the same field of endeavor wherein a first alignment sidewall has an angle relative to a first optical axis in a range of about 2° to about 15°(wall joining curved portion to straight portion is nearly parallel to the optical axis(Fig. 1). 
It would have been obvious to a person of ordinary skill in the art to modify the lens of Milton et al. to have the alignment sidewall has an angle as taught in Pugh et al. in order to provide a desired fit in the eye without causing blurred vision. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774